DETAILED ACTION
Applicant’s election without traverse of SEQ ID NO:470 (claims 90-92, 94-105, 107 and 109) in the reply filed on 18 October 2022 is acknowledged.  Applicant also requested that SEQ ID NOs:702-704, 491, and 297-299 also be examined.  This is not found persuasive.  SEQ ID NOs:491 and 297-299 have less than 25% identity to the elected species (see Table 21).  SEQ ID NOs:702-704 are not claimed in the originally filed claims.  However, SEQ ID NOs:1028 and 1190-1193 are all claimed proteins comprising the elected species and will be examined herein.
Claims 93, 106 and 108 are withdrawn from consideration as being drawn to nonelected species.
The requirement is still deemed proper and is therefore made FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to because it incorrectly indicates that SEQ ID NO:470 (ICM495) is encoded by SEQ ID NO:105 and that SEQ ID NO:62, which does encode SEQ ID NO:470, encodes another toxin.  See, for example, pg 154, lines 3-4.

Claim Objections
Claims 90, 94, 104, 107 and 109 are objected to because of the following informalities:  
In claims 90, 94 and 104, --and-- should be inserted at the end of part (a).
In claims 104, 107 and 109, line 1, --said method-- or --the method-- should be inserted after “pest,”.

Improper Markush Grouping
Claims 90-92, 94-105, 107 and 109 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush grouping of SEQ ID NOs:409-503, 942-1073, and 1143-1211 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Table 12 shows that the proteins have different domains, and thus have different structures.  For example, SEQ ID NO:491 does not have domains in common with the elected SEQ ID NO:470 (Table 12), has less than 25% identity to SEQ ID NO:470 (Table 21), and has a different activity, and thus a different use as does SEQ ID NOs:470 (Table 27).  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 90-91, 96-99, 103, 107, and 109 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception
Claim 90 is drawn to an insecticidal composition comprising a polypeptide or a bacterial cell expressing the polypeptide, where the polypeptide recited includes SEQ ID NO:470, and where the protein is capable of killing or inhibiting the development of an insect pest.  The specification teaches that SEQ ID NO:470 was isolated from an environmental sample (Table 10) and that it is capable of killing western corn rootworm (Table 27).  SEQ ID NO:470 and the nucleic acid that encodes it, SEQ ID NO:62, are thus products of nature.
Claim 90 recites the additional element that the protein is in a composition.  However, “composition” does not confer any structure;  it encompasses the protein in water or in the organism from which it was isolated.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 91 recites the additional element that the protein is a fragment devoid of an endogenous signal peptide.  However, “fragment” does not confer any nonnative structure.  If SEQ ID NO:470 has a signal peptide, such a signal peptide would be cleaved in the organism from which it was isolated.  Thus, this claim is not directed to significantly more than a product of nature.
Claims 103 and 107 are drawn to methods comprising administering the composition of claim 90 to a pest or a plant;  the composition of claim 90 encompasses the protein within its native organism.  The specification is silent about what type of organism the SEQ ID NO:470 was identified in, but proteins with similar delta endotoxin structures are commonly isolated from bacteria.  In nature, bacteria are splashed upon plants and pests during rain.  For example, Bacillus. thuringiensis, the most common source of delta endotoxins, is dispersed in nature by means that include animal defecation and rain splash (Argolo-Filho et al, 2014, Insects 5:62-91, See Figure 1).  Thus, these claims are not directed to significantly more than processes of nature.
Claim 97 is drawn to nucleic acid construct comprising a nucleic acid encoding a polypeptide or a bacterial cell expressing the polypeptide, where the polypeptide recited includes SEQ ID NO:470.  Claim 97 recites the additional element of a construct comprising the nucleic acid.  However, “construct” does not confer any structure, as it encompasses the chromosome or plasmid the nucleic acid is on in the organism from which it was isolated.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 98 recites the additional element that a promoter directs transcription of the nucleic acid in a host cell.  However, in the organism from which the nucleic acid was isolated, a promoter would direct transcription of the nucleic acid;  that organism would be a host cell or comprise one.  Thus, this claim is not directed to significantly more than a product of nature.  
Claim 99 recites the additional element that the nucleic acid is in a composition.  However, “composition” does not confer any structure;  it encompasses the nucleic acid in water or in the organism from which it was isolated.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 96 is drawn to a fermentation product of a bacterium genetically engineered to express SEQ ID NO:470.  Fermentation product of bacteria include naturally occurring compounds like carbohydrates, alcohols, and oils, none of which would be altered in any way by SEQ ID NO:470.  Thus, this claim is not directed to significantly more than a product of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 90-92, 94-105, 107 and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 90, 94, 97, and 104 are indefinite in their recitations of “monophyletic group … comprising a plurality of insecticidal polypeptide leaf nodes, comprising a leaf node having the amino acid sequence set forth in …” in parts (i), (ii), (iii) and (iv).  The terms “monophyletic group” and “leaf node” are relative terms that render the claims indefinite.  What comprises a monophyletic group or leaf node in a phylogenetic tree is completely dependent upon what sequences are being compared and the parameters set for comparison.  Two sequences may be placed in the same group or node when in one set of sequences are compared or when one set of parameters are used and in different groups or nodes when a different set of sequences are compared or when different parameters are used.  Thus, the metes and bounds of the claims are not clear.
Claims 90, 94, 97, and 104 lack antecedent basis for the limitation “wherein the … at least one combination of said polypeptides, fragments or variants thereof” in the last few lines of the claims.  There is no prior recitation of a combination in the claims.
Claims 95 and 96 lack antecedent basis for the limitation “bacterial cell of claim 94” as claim 94 is drawn to a bacterial strain.
Claims 95 and 96 are indefinite in their recitation of “at least one bacterial cell of claim 94 or at least one combination thereof”.  It is unclear what is in the combination - different bacteria or different lysates or fermentation products?
Claim 98 lacks antecedent basis for the limitation “the regulatory element”.
Claim 100 is indefinite in its recitation of “composition comprising same”.  It is unclear what “same” refers to - the nucleic acid construct?  The lysate?  The cell?
Claim 104 is indefinite in its recitation of “expressing within the plant”.  It is not clear what the practitioner does to express the polypeptide within the plant, as expression is an action of the plant itself.  
Claim 105 is indefinite in its recitation of “a nucleic acid construct comprising a polynucleotide expressing the at least one polypeptide”.  Polynucleotides do not express proteins without the action of cellular transcription and translation machinery.  Nucleic acid constructs cannot comprise that machinery.  It is not clear of what was intended is that the polynucleotide encodes the polypeptide or if the construct also encodes the transcription and translation machinery.  

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90-92, 94-105, 107 and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require insecticidal proteins with 70% identity to SEQ ID NO:470 or variants thereof.
Proteins with 70% identity to the 488 amino acid long SEQ ID NO:470 encompass proteins with 146 amino acid substitutions relative to SEQ ID NO:470.  The specification provides no definition of “variants”;  thus, variants encompass proteins with any number of substitutions, insertions or deletions relative to SEQ ID NO:470. 
Proteins with 70% identity to SEQ ID NO:470 are not known in the art.  The only proteins with 70% identity to SEQ ID NO:470 described in the specification are SEQ ID NOs:1190-1193, which all comprise a protein with 100% identity to SEQ ID NO:470,SEQ ID Nos: 702-703, which have more than 99% identity to SEQ ID NO:470, and SEQ ID NO:704, which has 81.6% identity to SEQ ID NO:470 (85.7% in Table 21);  no activity has been shown for SEQ ID NO:704.  These proteins are not representative of the full scope of insecticidal proteins with 70% identity to SEQ ID NO:470.   
The specification describes SEQ ID NO:470 (ICM495) as being a crystal protein with a delta endotoxin domain (table 12).  It has insecticidal activity alone against Western corn rootworm (Table 27) and Southern green stinkbug (Table 29) and with ICM494, which is not described in any manner, against cotton leafworm (Table 34).
The 488 amino acid long SEQ ID NO:470 is about 55 kDa, which is smaller than the well-studied delta-endotoxins, whose toxin portion is about 70kDa (about 630 amino acids long) (Deist et al, 2014, Toxins 6:3005-3027;  see pg 3007, paragraph 1).  It is not clear how much of what has been elucidated about the structure-function relationship in those delta-endotoxins of those proteins applies to much shorter SEQ ID NO:470.  However, even in those endotoxins, which amino acids are required for binding and activity is target pest specific and not readily predictable (pg 3014, paragraphs 2, 3).  
The specification does not describe the motifs or residues required for SEQ ID NO:470’s insecticidal activities.  The structural features that distinguish insecticidal proteins with 70% identity to SEQ ID NO:470 from other proteins with 70% identity to SEQ ID NO:470 are not described in the specification.
There is also no description in the specification of how the structure of SEQ ID NO:2 relates to the structure of variants. 
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs:470, 702-704 and 1190-1193 are insufficient to describe the claimed genus.” 
Hence, Applicant has not, in fact, described insecticidal proteins over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 90-91 and 96-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henriksen et al (a) (2015, GenBank Accession No. CP009505, https://www.ncbi.nlm.nih.gov/nuccore/805342629;  only relevant portions provided, but entire documents available upon request) taken with the evidence of Henriksen et al (b) (2015, GenBank Accession No. AKB25582, https://www.ncbi.nlm.nih.gov/protein/AKB25582.1).
Henriksen et al (a) teach a Methanosarcina nucleic acid that encodes protein with 65.5% identity to SEQ ID NO:470.  This protein is a variant of SEQ ID NO:470 or a fragment thereof as such variants encompass proteins with any number of substitutions, insertions or deletions relative to SEQ ID NO:470:
A0A0E3NXI1_9EURY
ID   A0A0E3NXI1_9EURY        Unreviewed;       481 AA.
AC   A0A0E3NXI1;
DT   24-JUN-2015, integrated into UniProtKB/TrEMBL.
DT   24-JUN-2015, sequence version 1.
DT   29-SEP-2021, entry version 26.
DE   RecName: Full=Endotoxin_N domain-containing protein {ECO:0000259|Pfam:PF03945};
GN   ORFNames=MSMTP_2113 {ECO:0000313|EMBL:AKB25582.1};
OS   Methanosarcina sp. MTP4.
OC   Archaea; Euryarchaeota; Stenosarchaea group; Methanomicrobia;
OC   Methanosarcinales; Methanosarcinaceae; Methanosarcina;
OC   unclassified Methanosarcina.
OX   NCBI_TaxID=1434100 {ECO:0000313|EMBL:AKB25582.1, ECO:0000313|Proteomes:UP000033049};
RN   [1] {ECO:0000313|EMBL:AKB25582.1, ECO:0000313|Proteomes:UP000033049}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=MTP4 {ECO:0000313|EMBL:AKB25582.1,
RC   ECO:0000313|Proteomes:UP000033049};
RA   Henriksen J.R., Luke J., Reinhart S., Benedict M.N., Youngblut N.D.,
RA   Metcalf M.E., Whitaker R.J., Metcalf W.W.;
RT   "Methanogenic archaea and the global carbon cycle.";
RL   Submitted (JUL-2014) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP009505; AKB25582.1; -; Genomic_DNA.
DR   EnsemblBacteria; AKB25582; AKB25582; MSMTP_2113.
DR   KEGG; metm:MSMTP_2113; -.
DR   PATRIC; fig|1434100.4.peg.2820; -.
DR   HOGENOM; CLU_043123_0_0_2; -.
DR   Proteomes; UP000033049; Chromosome.
DR   GO; GO:0090729; F:toxin activity; IEA:InterPro.
DR   GO; GO:0001897; P:cytolysis by symbiont of host cells; IEA:InterPro.
DR   Gene3D; 1.20.190.10; -; 1.
DR   InterPro; IPR038979; Pest_crys.
DR   InterPro; IPR005639; Pest_crys_N.
DR   InterPro; IPR036716; Pest_crys_N_sf.
DR   PANTHER; PTHR37003; PTHR37003; 1.
DR   Pfam; PF03945; Endotoxin_N; 1.
DR   SUPFAM; SSF56849; SSF56849; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Reference proteome {ECO:0000313|Proteomes:UP000033049}.
FT   DOMAIN          35..241
FT                   /note="Endotoxin_N"
FT                   /evidence="ECO:0000259|Pfam:PF03945"
FT   COILED          84..104
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   481 AA;  53978 MW;  8EAA5F87C327E850 CRC64;

  Query Match             65.5%;  Score 1709;  DB 6;  Length 481;
  Best Local Similarity   64.1%;  
  Matches  302;  Conservative   74;  Mismatches   95;  Indels    0;  Gaps    0;

Qy         16 NGASEPIISAQFKYEIDYNNAARVVITTGLDQIPMVGFVLGALVEIFWPSSQQDVWSEIE 75
              :|    : | |  || ||||||:|||:  | :||:||| | ||| ||||:|  |||:|::
Db          9 DGLEHVVYSTQVDYEFDYNNAAKVVISASLGKIPVVGFALSALVGIFWPASHVDVWAEVK 68

Qy         76 AKVEQLVDAKISELVYQQVQESLAGLHNNLNEYLWAVKNTKDPNYITQKFNIAHGHFIQE 135
               ||| ||| |||:|||||||| | || ||:|||||| : :|   ||::|:||  | |:|:
Db         69 EKVEALVDRKISDLVYQQVQEDLKGLQNNMNEYLWAARTSKVKTYISEKYNIVLGDFLQQ 128

Qy        136 LPHFQSKGYELLLLPLFAQFANLHLSLLRDGVIYGASWGWGEDVQRHLREQIVETIQQYV 195
              ||||||||||| ||||||||||:||||||||:::|| ||| |::|:| |||||:|:  |:
Db        129 LPHFQSKGYELPLLPLFAQFANMHLSLLRDGILHGADWGWTEEIQQHTREQIVDTVSSYI 188

Qy        196 QYTDTTYTEGLQNTQSKAPSNSHYTEPFNTVNQYIREMTLTVLDFKTMWPYYDPTQYPNP 255
              :|::  | :|||:|| ||| | ||||||||||:|:||||||||||| || |:|| :|| |
Db        189 KYSEKVYNDGLQDTQKKAPGNKHYTEPFNTVNKYVREMTLTVLDFKDMWQYFDPVKYPTP 248

Qy        256 VKIYLDREIYSDAVGTADNSGPITLPSPPTKAITKIEVWAWDRIDGCQVTYEQGGGPNGV 315
              ||:|| ||||||||||||:|| | ||||| : |: :||| ||||| ||||| :|||| ||
Db        249 VKVYLSREIYSDAVGTADDSGGIKLPSPPGQPISAVEVWGWDRIDACQVTYPEGGGPAGV 308

Qy        316 TQTPRMGDQGGGSSSPPHGGVFDLVTRGPVVGVKTLSGSILNAWWFTFDDGSTSNQLGGN 375
              |:| |||:: ||||:|||||||||   ||:| |   |  ||||||||| |||:||:||||
Db        309 TRTERMGNESGGSSNPPHGGVFDLSGTGPIVKVTARSTDILNAWWFTFKDGSSSNKLGGN 368

Qy        376 YPGGSDHSFSYPDEILSSIKIMGVSNYYKSADCAVFGFKFKQEQSLPEPALLRTMYVASP 435
              ||||:|: |:|| |:||||||||:|::|:|||||||||||::| :| :||:|  ||||||
Db        369 YPGGADYVFAYPGEVLSSIKIMGISDFYRSADCAVFGFKFEKESTLTDPAVLLRMYVASP 428

Qy        436 AKISPEELARCVGAEDIDKTGKLIQEWSDFYHWDTIRQSHWDRIQTVVDSQ 486
              : | |||||  || :  ::  : |: |   |||| ||: ||  ||  |:::
Db        429 SAIEPEELAAYVGLQHSEEASEKIRAWIKDYHWDDIRERHWANIQESVEAR 479

As this protein inherently has an Endotoxin_N domain, as shown by Henriksen et al (b), it appears it would have toxin activity against at least one insect.  The protein or a fragment thereof lacks an endogenous signal peptide.  The protein itself would be indistinguishable from a fermentation product from a bacterium transformed with a nucleic acid encoding the protein.  
The nucleic acid would have a promoter capable of directing transcription in a host cell.  The Methanosarcina would be a composition comprising the nucleic acid.  

Claims 90-92, 94-105, 107 and 109 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parks et al (2020, US 10,787,679, filed 6 September 2016).
Parks et al teach a variant of SEQ ID NO:470 as such variants encompass proteins with any number of substitutions, insertions or deletions relative to SEQ ID NO:470:
US-15-697-183-76
; Sequence 76, Application US/15697183
; Patent No. 10787679
; GENERAL INFORMATION
;  APPLICANT: AgBiome, Inc.
;  APPLICANT:Parks, Jessica
;  APPLICANT:Roberts, Kira Bulazel
;  APPLICANT:Thayer, Rebecca E.
;  TITLE OF INVENTION: PESTICIDAL GENES AND METHODS OF USE
;  FILE REFERENCE: 098699-1059489
;  CURRENT APPLICATION NUMBER: US/15/697,183
;  CURRENT FILING DATE: 2017-09-06
;  PRIOR APPLICATION NUMBER: US 62/383,773
;  PRIOR FILING DATE: 2016-09-06
;  PRIOR APPLICATION NUMBER: US 62/385,441
;  PRIOR FILING DATE: 2016-09-09
;  PRIOR APPLICATION NUMBER: US 62/448,410
;  PRIOR FILING DATE: 2017-01-20
;  PRIOR APPLICATION NUMBER: US 62/477,036
;  PRIOR FILING DATE: 2017-03-27
;  NUMBER OF SEQ ID NOS: 309
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 76
;  LENGTH: 462
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: variant of native sequence
US-15-697-183-76

  Query Match             41.6%;  Score 1084.5;  DB 3;  Length 462;
  Best Local Similarity   48.8%;  
  Matches  226;  Conservative   63;  Mismatches  155;  Indels   19;  Gaps    8;

Qy         32 DYNNAARVVITTGLDQIPMVGFVLGALVEIFWPSSQQDVWSEIEAKVEQLVDAKISELVY 91
              |: ||| | : | |   | ||  |||:| :||| | :||||||  |||:||| |::   |
Db          4 DWENAAEVALATALAGYPEVGVGLGAMVYVFWPHSGEDVWSEIREKVEELVDQKLATYTY 63

Qy         92 QQVQESLAGLHNNLNEYLWAVKNTKDPNYITQKFNIAHGHFIQELPHFQSKGYELLLLPL 151
               :||:|| || :|||:|| |   :|| :   | : :| | | |:|| ||: |||::||||
Db         64 DRVQDSLKGLRSNLNDYL-AAAASKDLDVTGQAWMVAAGDFDQQLPSFQASGYEVVLLPL 122

Qy        152 FAQFANLHLSLLRDGVIYGASWGWGEDVQRHLREQIVETIQQYVQYTDTTYTEGLQNTQS 211
              |||||||:| ||||||  | ||||    |  :|::: : |  |  | |||: :||:    
Db        123 FAQFANLNLMLLRDGVSAGKSWGWTAAYQDVVRKKLADKIAAYSSYADTTFKKGLEQRIK 182

Qy        212 KAPSNSHYTEPFNTVNQYIREMTLTVLDFKTMWPYYDPTQYPNPVKIYLDREIYSDAVGT 271
                  : |  ||| |:|:: |||||  |||| :||| || :|| ||::||||||||| ||:
Db        183 AVKRDDHLCEPFRTLNRFTREMTLNTLDFKNLWPYLDPVKYPTPVRVYLDREIYSDPVGS 242

Qy        272 ADNSGPITLPSPPTKAITKIEVWAWDRIDGCQVTYEQGGGPNGVTQTPRMGDQGGGSSSP 331
               | |||| || || :  |:| ||  ||||  |:||  ||||||  ||||||:| |||   
Db        243 CDGSGPIQLPKPPRQLPTQIHVWGGDRIDAIQMTYGDGGGPNGEAQTPRMGNQNGGSDQL 302

Qy        332 PHGGVFDLVTRG-PVVGVKTLSGSILNAWWFTFDDGSTSNQLG----GNYPGGSDHSFSY 386
              |||    | | | |:|  |  || |||:: | |    ||  |     || | ||   |:|
Db        303 PHGTW--LWTIGNPIVTAKGRSGDILNSFEFLFRGHQTSGPLAGSSHGNTPDGSPFEFNY 360

Qy        387 PDEILSSIKIMGVSNYYKSADCAVFGFKFKQEQSLPEPALLRTMYVASPAKISPEELARC 446
                 ::||| | ||| :| ||||||||||:  :   |: | || :|: ||| :: ::|   
Db        361 RRHVMSSIWINGVSPFYGSADCAVFGFKYDPDWK-PDTAALRLLYIGSPAPVTLDQLL-- 417

Qy        447 VGAEDI---DKTGKLIQEWSDFYHWDTIRQSHWDRIQTVVDSQ 486
                |  :     |  || |  |   |   ||: |  ::    |:
Db        418 --ARHLLPGHPTVALITESED---WKAERQAFWQSVRGSTSSR 455

The protein is pesticidal against a hemipteran (Table 4).
Parks et al teach the protein with N- and C-terminal truncations (column, 134, lines 13-21), which would remove any signal sequences.  Parks et al teach compositions comprising the protein (column 170, line 38, to column 171, line 67) and fermentation products and lysates of bacteria transformed with a nucleic acid encoding the protein (column 169, line 59, to column 170, line 3).  Parks et al teach methods comprising contacting a pest or a plant with the protein or bacteria comprising it for ingestion by the pest (column 170, lines 4-31;  column 175, lines 65-67).  Parks et al teach the protein further comprising a heterologous signal peptide (column 169, lines 53-58).
Parks et al teach a nucleic acid encoding the protein, their SEQ ID NO:75, and teach expression cassettes where the nucleic acid is operably linked to a promoter (column 163, line 52, to column 166, line 46;  column 174, lines 40-45).  Parks et al also teach bacteria and plants transformed with the nucleic acid and methods of making them (column 166, line 48, to column 169, line 58;  column 174, lines 46-49;  column 175, lines 47-52;  column 176, line 5, to column 177, line 61;  examples 2, 5, 6).  The bacteria and plants are compositions comprising the nucleic acid.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662